CONCURRING OPINION BY
CIRCUIT JUDGE SPENCER
I concur with the majority’s opinion. I simply disagree with the reasoning used by the majority to reach its conclusion that Rule 7 of the Rules of the Judicial Selection Commission (Rule 7) is valid.
The majority correctly finds that article VI, section 4 is ambiguous with respect to the authority of the Judicial Selection Commission (JSC) to implement a rule requiring confidentiality beyond its “deliberations”. However, the majority then engages in a prolonged discussion to ascertain the intent of the Constitutional Convention and *356states in its analysis that “the Proceedings. . .are at best equivocal with regard to the scope of authority that the Convention intended to afford the JSC in delineating the confidentiality of its own records, proceedings, and business . . .
I disagree with the majority that the Convention’s intent was equivocal. Debates and remarks by delegates regarding the scope of rule-making power to be delegated to the JSC on the subject of confidentiality culminated in Committee of the Whole Report No. 10 which contained the following language:
There were several amendments to the proposed language in this section [i.e., article VI, section 4] which were either withdrawn or failed to obtain the necessary votes for passage. One of the amendments proposed related to the confidentiality of the actions of the [JSC]. After considerable debate this amendment was withdrawn, with the understanding that the [JSC] would have power by way of its own rules to determine its boundaries and limits on the confidentiality of its actions. (Emphasis added.)
Debates in Committee of the Whole on the Judiciary reprinted in 2 Proceedings of the Constitutional Convention of Hawai'i of 1978 at 1015 (1980).
In my mind, there is nothing equivocal about the above language. It clearly and without ambiguity expresses the Convention’s intent that the JSC have the power to determine the boundaries of confidentiality of its actions. No further analysis was required by the majority to reach the conclusion that Rule 7 was within the JSC’s authority under article VI, section 4, and is valid.